ORDER
MICHAEL C. SCOON of MAPLEWOOD, who was admitted to the bar of this State in 1996, and who has been suspended from *611the practice of law since April 23, 2004 by Orders of this Court filed on April 23, 2004, and June 8, 2005, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that MICHAEL C. SCOON is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MICHAEL C. SCOON, pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed on April 24, 2004, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.